                        ]UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


TERENCE JAY BILGO,

          Plaintiff,

     v.                                                              Case No. 20-CV-606-SCD

UNITED STATES POSTAL SERVICE,

       Defendant.


  DECISION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


          In March 2020, Terrance Jay Bilgo filed a tort action against the United States Postal

Service in Wisconsin state court. The Postal Service promptly removed the matter to federal

court and moved for dismissal based on lack of subject-matter jurisdiction, failure to exhaust

administrative remedies, and failure to properly effectuate service of process. Because Bilgo

did not file an administrative claim against the Postal Service prior to initiating this lawsuit, I

will grant the Postal Service’s motion and dismiss this action for failure to exhaust.

                                        BACKGROUND

          On March 27, 2020, Bilgo filed a tort claim against the United States Postal Service in

Sheboygan County Circuit Court. See ECF No. 1-1 at 2. Bilgo alleges that, on February 1,

2020, “USPS issued a letter that included factually inaccurate information resulting in merit-

less threats against [him].” Id. He claims these threats, which “include potential police action

against     [him],”    are   causing   disruptions   to   his   employment       (impacting    his

“performance/incentive-based pay”) and “normal patterns of every-day living.” Id. Bilgo

alleges that he reached out to “USPS leadership” on February 3, 2020, “to understand the




            Case 2:20-cv-00606-SCD Filed 06/25/20 Page 1 of 7 Document 11
purported facts used in [the] Feb 1 letter” and has since emailed the Postal Service sixteen

times in an attempt “to secure facts and/or data (location, date, time) related to the false

claim”; however, all requests have been refused. Id. Bilgo requests that “the factually

inaccurate claims and related threats be rescinded.” Id. He is also seeking $1,600 per month

“in negative financial impact on [his] employment” and “court costs.” Id.

       On April 14, 2020, the Postal Service removed the matter to federal court under 28

U.S.C. § 1442(a)(1). See ECF No. 1. It was randomly assigned to me, and all parties

subsequently consented to magistrate-judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R.

Civ. P. 73(b). See ECF Nos. 4, 5. On May 15, 2020, the Postal Service filed a motion to dismiss

Bilgo’s complaint pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b)(6). See ECF

No. 6. The motion is fully briefed and ready for disposition. See ECF Nos. 7, 8, 9.

                             MOTION TO DISMISS STANDARDS

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) challenges a federal court’s

subject-matter jurisdiction. “Motions to dismiss under Rule 12(b)(1) are meant to test the

sufficiency of the complaint, not to decide the merits of the case.” Ctr. for Dermatology & Skin

Cancer, Ltd. v. Burwell, 770 F.3d 586, 588 (7th Cir. 2014) (citing Weiler v. Household Fin. Corp.,

101 F.3d 519, 524 n.1 (7th Cir. 1996)). In reviewing a motion to dismiss for lack of subject-

matter jurisdiction, courts must “accept as true the well pleaded factual allegations, drawing

all reasonable inferences in favor of the plaintiff.” Ctr. for Dermatology, 770 F.3d at 588 (citing

Iddir v. INS, 301 F.3d 492, 496 (7th Cir. 1996)). Nevertheless, “a plaintiff faced with a 12(b)(1)

motion to dismiss bears the burden of establishing that the jurisdictional requirements have

been met.” Ctr. for Dermatology, 770 F.3d at 588–89 (citing Kontos v. U.S. Dep’t Labor, 826 F.2d

573, 576 (7th Cir. 1987)).

                                                2


         Case 2:20-cv-00606-SCD Filed 06/25/20 Page 2 of 7 Document 11
       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) “challenges the sufficiency of

the complaint to state a claim upon which relief may be granted.” Hallinan v. Fraternal Order

of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “To survive a motion to dismiss,

a complaint must ‘state a claim to relief that is plausible on its face.’” Zemeckis v. Global Credit

& Collect. Corp., 679 F.3d 632, 634–35 (7th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). “A claim satisfies this pleading standard when its factual allegations ‘raise a right

to relief above the speculative level.’” Zemeckis, 679 F.3d at 635 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56 (2007)). When analyzing a motion to dismiss pursuant to Rule

12(b)(6), courts must “take the facts from the complaint, accept them as true, and draw

reasonable inferences in favor of the plaintiff[].” Larson v. United Healthcare Ins. Co., 723 F.3d

905, 908 (7th Cir. 2013) (citing McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 879 (7th

Cir. 2012)).

                                           ANALYSIS

       The Postal Service offers three potential bases for dismissal of Bilgo’s complaint:

(1) subject-matter jurisdiction in federal court is lacking because the state court in which the

action originated lacked jurisdiction; (2) Bilgo failed to exhaust his administrative remedies;

and (3) Bilgo did not properly effectuate service as required by Fed. R. Civ. P. 4(i). See ECF

No. 7 at 3–5.

       “When a state-court case against the United States is removed pursuant to 28 U.S.C.

§ 1442(a), the federal court’s jurisdiction is derivative of that of the state court.” Rice v. United

States, Case No. 14 CV 3278, 2014 U.S. Dist. LEXIS 165415, at *5 n.2 (N.D. Ill. Nov. 26,

2014) (citing Edwards v. United States Dep’t. of Justice, 43 F.3d 312, 316 (7th Cir. 1994)). Thus,

“[w]here the state court lacks jurisdiction of the subject matter or of the parties, the federal

                                                 3


         Case 2:20-cv-00606-SCD Filed 06/25/20 Page 3 of 7 Document 11
court acquires none, although in a like suit originally brought in federal court it would have

had jurisdiction.” Rodas v. Seidlin, 656 F.3d 610, 615 (7th Cir. 2011) (quoting Edwards, 43 F.3d

at 316). “This doctrine has been referred to as the doctrine of derivative jurisdiction.” Rodas,

656 F.3d at 615 (citing Palmer v. City Nat’l Bank, of West Virginia, 498 F.3d 236, 239 (4th Cir.

2007)).

          Here, it is undisputed that the Sheboygan County Circuit Court lacked jurisdiction

over this action. Although Bilgo’s complaint does not invoke any particular statute, his

allegations—that the Postal Service sent him a factually inaccurate letter threatening to

initiate police action—can only be construed as attempting to assert a cause of action under

the Federal Tort Claims Act. The FTCA applies to tort claims against the Postal Service. Dolan

v. U.S. Postal Serv., 546 U.S. 481, 484 (2006). “[C]laims under the Federal Tort Claims Act lie

within the exclusive jurisdiction of the federal courts.” McCarter v. John Hancock Ctr., No. 02 C

6121, 2002 U.S. Dist. LEXIS 24650 (N.D. Ill. Dec. 18, 2002) (citing 28 U.S.C. § 1346(b)(1)).

Because the state court did not have subject-matter jurisdiction over Bilgo’s FTCA suit, this

court did not acquire jurisdiction when the Postal Service removed it to federal court under

§ 1442(a)(1), even though jurisdiction would have been proper had the suit originally been

commenced here.

          But that doesn’t necessarily mean dismissal is required for lack of subject-matter

jurisdiction. “[T]he doctrine of derivative jurisdiction, notwithstanding its perhaps

improvident name, is a procedural bar to the exercise of federal judicial power. It is not an

essential ingredient for a court’s subject matter jurisdiction.” Rodas, 656 F.3d at 625. Bilgo

could therefore, if he so chooses, file an amended complaint that engages with the federal




                                               4


           Case 2:20-cv-00606-SCD Filed 06/25/20 Page 4 of 7 Document 11
court’s jurisdiction. See Hammer v. United States Dep’t of Health & Human Servs., 905 F.3d 517,

535 (7th Cir. 2018) (citing Rodas, 656 F.3d at 625).

         Such an approach would not help Bilgo, however, because he also failed to exhaust his

administrative remedies. “The Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671 et seq.,

requires the exhaustion of administrative remedies prior to suing the federal government in

tort.” Frey v. EPA, 270 F.3d 1129, 1135 (7th Cir. 2001) (citing 28 U.S.C. § 2675(a)). Specifically,

the exhaustion requirement reads as follows:

         An action shall not be instituted upon a claim against the United States for
         money damages for injury or loss of property or personal injury or death caused
         by the negligent or wrongful act or omission of any employee of the
         Government while acting within the scope of his office or employment, unless
         the claimant shall have first presented the claim to the appropriate Federal
         agency and his claim shall have been finally denied by the agency in writing
         and sent by certified or registered mail.

§ 2675(a). Bilgo does not allege in his complaint that he exhausted administrative remedies

with the Postal Service prior to filing his complaint in state court. See ECF No. 1-1 at 2. And

it is uncontested that the Postal Service has no record of Bilgo filing an administrative tort

claim against the agency. See ECF No. 7-1, ¶¶ 4–6.1 Thus, Bilgo’s complaint is subject to

dismissal under Fed. R. Civ. P. 12(b)(6) for failure to exhaust administrative remedies.

         Bilgo seems to argue that his communications with certain Postal Service employees

satisfied the exhaustion requirement. See ECF No. 8 at 1–2. I disagree. The Code of Federal

Regulations specifies that

         a claim shall be deemed to have been presented when a Federal agency receives
         from a claimant, his duly authorized agent or legal representative, an executed

1
  I may consider the government’s declaration without converting the Postal Service’s motion into a motion for
summary judgment. See Palay v. United States, 349 F.3d 418, 425 n.5 (7th Cir. 2003) (“[I]n resolving a motion to
dismiss, the district court is entitled to take judicial notice of matters in the public record.”) (citations omitted);
see also Feistel v. United States Postal Serv., Case No. 08-C-75, 2008 U.S. Dist. LEXIS 121259, *3–4 (E.D. Wis.
May 12, 2008) (taking judicial notice of Plaintiff’s failure to exhaust where the exhaustion question was not
contested).
                                                          5


           Case 2:20-cv-00606-SCD Filed 06/25/20 Page 5 of 7 Document 11
       Standard Form 95 or other written notification of an incident, accompanied by
       a claim for money damages in a sum certain for injury to or loss of property,
       personal injury, or death alleged to have occurred by reason of the incident; and
       the title or legal capacity of the person signing, and is accompanied by evidence
       of his authority to present a claim on behalf of the claimant as agent, executor,
       administrator, parent, guardian, or other representative.

28 C.F.R. § 14.2(a). “Under this regulation a ‘claim’ has four elements: (i) notification of the

incident; (ii) a demand for a sum certain; (iii) the title or capacity of the person signing; and

(iv) evidence of this person’s authority to represent the claimant.” Kanar v. United States, 118

F.3d 527, 528 (7th Cir. 1997). The emails referenced in Bilgo’s response to the Postal Service’s

motion do not satisfy any of these four elements. At a minimum, those emails do not show a

request “for money damages in a sum certain,” the second element. Bilgo also seems to

suggest that the Postal Service should have informed him about the exhaustion requirement.

But he cites no authority placing such an affirmative duty on a federal agency. Bilgo therefore

has not presented a “claim” sufficient to satisfy the FTCA’s exhaustion requirements.

Accordingly, his complaint (and this action) must be dismissed. See Ward v. United States, 1 F.

App'x 511, 513–14 (7th Cir. 2001) (dismissing claim against Postal Service when plaintiff ’s

“Standard Form 95 did not include a sum certain, let alone any other details that might have

informed the agency of the amount of damages she sought from the government.”)




                                               6


         Case 2:20-cv-00606-SCD Filed 06/25/20 Page 6 of 7 Document 11
                                    CONCLUSION

      For all the foregoing reasons, the Postal Service’s motion to dismiss, ECF No. 6, is

GRANTED. The complaint and this action are DISMISSED. The clerk of court shall enter

judgment accordingly.

      SO ORDERED this 25th day of June, 2020.




                                               __________________________
                                               STEPHEN C. DRIES
                                               United States Magistrate Judge




                                           7


        Case 2:20-cv-00606-SCD Filed 06/25/20 Page 7 of 7 Document 11
